Citation Nr: 0737007	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for the residuals of 
an anterior cruciate ligament tear and reconstruction, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
left tibia fracture with ankle disability, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the assigned ratings 
for the veteran's back, left knee and left ankle 
disabilities.  The appeal also comes from a May 2007 rating 
decision of the same RO which, among other things, denied a 
total rating based on individual unemployability.

The veteran, along with his wife, appeared and testified at a 
personal hearing before the Board in August 2007.  A 
transcript of that hearing is of record.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has forward flexion of the thoracolumbar 
spine limited to approximately 30 degrees.

3.  The veteran has severe disability of the left knee due to 
lateral instability.

4.  The veteran has painful motion in the left knee due to 
degenerative joint disease shown on x-ray.

5.  The veteran has moderate ankle disability in addition to 
post-operative tibia impairment.


CONCLUSIONS OF LAW

1.  Criteria for a 40 percent rating for degenerative disc 
disease of the lumbosacral spine have been met.  38 U.S.C.A. 
§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5242 (2007).

2.  Criteria for a 30 percent rating for the residuals of an 
anterior cruciate ligament tear and reconstruction have been 
met.  38 U.S.C.A. § 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2007).

3.  Criteria for a 10 percent rating for degenerative joint 
disease of the left knee have been met.  38 U.S.C.A. § 1155, 
5017 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003 (2007).

4.  Criteria for a 20 percent rating for the residuals of a 
left tibia fracture with ankle disability have been met.  
38 U.S.C.A. § 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to higher ratings, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided to the veteran in an April 2006 Supplemental 
Statement of the Case.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in August 2007 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations and by affording him the 
opportunity to give testimony before the Board in August 
2007.  The Board acknowledges that the record includes a 
fully favorable decision of the Social Security 
Administration (SSA) reflecting the grant of disability 
benefits, but does not include the totality of the records 
gathered by SSA.  Because of the favorable nature of this 
decision, the Board does not find that further development of 
the record in the form of obtaining those records is 
necessary; however, notes that the records may be useful with 
respect to the issue of entitlement to a total rating being 
remanded.  Thus, it appears that all known and available 
records relevant to the issues here being addressed on the 
merits have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Accordingly, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  As such, the Board now turns 
to the merits of the veteran's claims.

The veteran asserts that his back, left knee and left ankle 
disabilities are more severe than rated.  He and his wife 
appeared before the Board and gave credible testimony as to 
the veteran's daily limitations and his inability to perform 
work activities on a regular basis due to pain and limited 
motion in the joints of the back and left leg.  The veteran 
requests that higher ratings be assigned.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Back Disability

The veteran contends that he is unable to bend forward to tie 
his shoes and needs assistance in all of his daily activities 
as a result of back pain and limited motion.  He is treated 
with muscle relaxants and pain medication.  The veteran 
contends that he has spasms on a daily basis and radiating 
pain into his left leg.

The veteran's back disability was originally rated as 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a general rating formula for diseases 
and injuries of the spine for the new Diagnostic Codes 5235 
to 5243.  The veteran made his current request for an 
increased rating in November 2003.  As such, the general 
rating formula must be employed.  His back disability is now 
rated under Diagnostic Code 5242 for degenerative arthritis 
of the spine.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Following a complete review of the record evidence, the Board 
finds that criteria for a 40 percent rating have been met.  
Specifically, in March 2007, the veteran's private 
orthopedist who has treated him since his in-service injury 
in 1998 reported that the veteran had tenderness in the spine 
with forward flexion to about 30 degrees.  Although there are 
records showing that the veteran has at times been able to 
flex his spine more than 30 degrees, the Board considers the 
newest medical evidence credible and resolves all reasonable 
doubt in the veteran's favor.  A rating higher than 40 
percent, however, cannot be assigned as there is absolutely 
no evidence showing ankylosis of the thoracolumbar spine.  
The veteran's credible testimony reveals that he maintains 
some motion in the back and this is consistent with the 
medical evidence.  As such, a rating of 40 percent, and no 
higher, is assigned for the veteran's degenerative disc 
disease of the lumbosacral spine.

The Board acknowledges that the veteran has complained of 
radiating pain into his left lower extremity.  As such, a 
review of neurologic disability was undertaken.  The medical 
evidence, however, does not show that the veteran's left leg 
pain is associated with his low back disability.  Therefore, 
additional ratings for neurologic disability are not 
appropriate for assignment at this time.

Residuals of ACL Reconstruction

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, based on the removal of 
cartilage from the knee.  Under this diagnostic code, a 10 
percent rating is the highest rating available for a 
symptomatic knee disability without evidence of locking, pain 
and/or effusion in the joint.  Under Diagnostic Code 5258, a 
20 percent rating may be assigned if there is evidence of 
dislocation with frequent episodes of locking, pain and 
effusion into the joint.

Knee disabilities may also be rated based on recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Specifically, a 10 percent rating may 
be assigned when there is evidence of slight disability, a 20 
percent rating may be assigned for moderate disability, and a 
30 percent rating may be assigned for severe disability.  
Additionally, knee disabilities may be rated based on 
limitation of motion under Diagnostic Codes 5260 and 5261, 
also found at 38 C.F.R. § 4.71a.  For ratings higher than 10 
percent, there must be evidence of either flexion limited to 
30 degrees or extension limited to 15 degrees.  If there is 
ankylosis of the knee joint, higher ratings may be assigned 
under Diagnostic Code 5256.

The veteran testified that he could straighten his leg all 
the way out, but could not pull it back.  His main complaints 
are of instability in the knee.  Both the veteran and his 
wife credibly testified that the veteran had weakness and 
instability in the knee to such a degree as to cause the knee 
to give way on occasions causing the veteran to fall.  The 
veteran stated that he had been given a knee brace and he 
wore in occasionally when he left the house.

Medical evidence shows that the veteran has a feeling of 
instability in the knee and has been prescribed a knee brace.  
Upon VA examination in December 2003, he maintained motion 
from 0 to 110 degrees in the knee; at a June 2005 VA 
examination, he showed 0 to 80 degree motion in the left knee 
with complaints of pain.  There was lateral laxity shown on 
examination.

In March 2007, the veteran's private orthopedist reported 
that the veteran had crepitus in the knee with motion, but 
did not note any limitation of motion.  Patella compression 
showed pain in the left knee.  The veteran was determined to 
have degenerative joint disease in the left knee as shown on 
x-ray.

Given the evidence as outlined above, the Board finds that a 
rating higher than 10 percent cannot be assigned based on 
either locking of the knee or limitation of motion as neither 
the medical evidence nor the veteran's credible testimony 
support such a rating.  The evidence does show, however, that 
the veteran has a severe disability of the knee due to 
instability.  Although there is minimal evidence regarding 
current problems with the knee, the Board notes that the 
veteran has had a number of surgeries on the knee since his 
1998 injury and the veteran's testimony regarding the 
"play" under the kneecap was particularly descriptive in 
determining the type of disability actually experienced by 
the veteran.  The Board is by no means substituting its own 
medical opinion for any that are of record; it is simply 
resolving all reasonable doubt in favor of the veteran as the 
veteran is certainly competent to testify as to the nature of 
his current observable symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Consequently, a 30 
percent rating is assigned for severe disability of the left 
knee under Diagnostic Code 5257.

The Board notes at this juncture that when rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  Diagnostic Code 5003 allows for 
rating disabilities of the joints by the level of limitation 
of motion when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
order for a separate rating to be assigned, there must be 
evidence of additional disability not already considered in 
evaluating the disability under Diagnostic Code 5257 in order 
to avoid pyramiding as per 38 C.F.R. § 4.14.

The evidence shows that the veteran has limited and painful 
motion in the left knee that does not reach a compensable 
level under the limitation of motion diagnostic codes.  And, 
there is x-ray evidence of degenerative joint disease in the 
left knee.  Thus, when resolving all doubt in the veteran's 
favor, the Board finds that a separate 10 percent rating for 
painful and limited motion in the left knee is appropriate 
under Diagnostic Code 5003.  This is not considered 
pyramiding as the 30 percent rating assigned is based on 
instability and not on painful motion.  As such, the 
veteran's left knee disability is most appropriately rated by 
assigning both a 30 percent rating under Diagnostic Code 5257 
and a 10 percent rating under Diagnostic Code 5003.  There is 
no avenue for which to assign higher ratings on a schedular 
basis.

Left Tibia Fracture with Ankle Disability

The veteran's left tibia and ankle disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  In order for a 
rating higher than 10 percent to be assigned, there must be 
evidence of malunion of the tibia with moderate knee or ankle 
disability.  Specifically, a 20 percent rating will be 
assigned if there is evidence of moderate knee or ankle 
disability and a 30 percent rating will be assigned if there 
is evidence of marked disability.  A 40 percent rating may be 
assigned if there is nonunion of the tibia with loose motion.  

It is important to point out that the veteran's tibia 
disability is rated with his ankle disability and not along 
with his knee disability.  Because the knee disability is 
rated separately as thoroughly discussed above, it will not 
here be discussed in relation to the tibia fracture.

The veteran complains of weakness, pain and limited motion in 
the left ankle.  He testified before the Board that he has 
occasional swelling in the ankle and cannot stand for very 
long.  The veteran stated that he could walk about 100 yards.  
His wife testified that the veteran's left foot required a 
size 13 shoe while the right foot was only a 12.

The medical evidence reveals that the veteran had 5 degrees 
of dorsiflexion and 40 degrees of plantar flexion in the left 
ankle upon VA examination in December 2003.  In June 2005, 
his dorsiflexion was noted to be to the neutral position and 
plantar flexion was again to 40 degrees.  In March 2007, 
however, the veteran's plantar flexion was limited to 20 
degrees and he had decreased sensation over the dorsum of the 
foot and weakness in the tendon and tibialis anteriorly.

Following a complete and sympathetic review of the record 
evidence, the Board finds that the veteran has a moderate 
ankle disability.  The Board does not find that the ankle 
disability is severe because the veteran has maintained 
movement in the ankle and has not been required to seek 
treatment specific to the ankle or tibia.  The veteran's 
complaints are mainly related to the knee and back which have 
been discussed above.  Thus, when resolving all doubt in 
favor of the veteran, the Board finds it most generous to 
award an increase to 20 percent for the tibia and ankle 
disability and denies a rating higher than 20 percent as not 
supported by the medical evidence.

Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for any of his 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by the veteran's back, knee and ankle 
disabilities has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings based on an extra-schedular 
basis are not warranted at this time.  The claim of 
entitlement to a total rating based on individual 
unemployability will be further addressed in the remand 
portion of this decision.

ORDER

A 40 percent rating for degenerative disc disease of the 
lumbosacral spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A 30 percent rating for the residuals of an anterior cruciate 
ligament tear and reconstruction of the left knee is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent rating for degenerative joint disease of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A 20 percent rating for the residuals of a left tibia 
fracture with ankle disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran's claim of entitlement to a total rating based on 
individual unemployability was denied in a May 2007 rating 
decision.  At the veteran's personal hearing before the Board 
in August 2007, he voiced his disagreement with that 
decision.  As the Board is required to review all issues 
which are reasonably raised by a liberal reading of the 
veteran's assertions, this issue must be remanded for further 
consideration by the RO.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The Board points out that the grant of benefits in this 
decision changes the schedular percentages assigned for the 
totality of the veteran's disability.  As such, the RO should 
review the matter based on the new percentages as well as on 
the evidence of the grant of Social Security Administration 
disability benefits and credible testimony of the veteran and 
his wife as to the veteran's state of unemployability.  After 
undertaking appropriate development of the claim as 
necessary, a Statement of the Case should be issued if the 
benefit sought is not granted.

Accordingly, the case is REMANDED for the following action:

Consider the veteran's claim of 
entitlement to a total rating based on 
individual unemployability given the 
recent grant of increased schedular 
ratings as well as the evidence of a 
grant of Social Security Administration 
disability benefits.  If the benefit 
sought cannot be granted, issue a 
Statement of the Case and advise the 
veteran of his appellate rights.  The 
veteran should be advised that this issue 
will not be returned to the Board unless 
he perfects his appeal with the 
submission of a substantive appeal as 
required by 38 C.F.R. § 20.202.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


